               Case
AO 199A (Rev. 12/11-    1:17-cr-00135-NONE-SKO
                     EDCA                                            Document
                          [Fresno]) Order Setting Conditions of Release         424 Filed 04/17/20 Page
                                                                                                     Page 1
                                                                                                          1 ofof 3 3   Pages



                                  UNITED STATES DISTRICT COURT
                                                                 for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )              Case No.       1:17-CR-00135-
RAUL ZAMUDIO HURTADO,                                             )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:         U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                        Place

      before District Judge Dale A. Drozd in Courtroom 4

      on                                                   May 22, 2020 at 8:30 am
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
               CaseEDCA
 AO 199B (Rev. 09/08- 1:17-cr-00135-NONE-SKO
                         [Fresno]) Additional Conditions of ReleaseDocument
                                                                   (General)        424 Filed 04/17/20 Page 2 ofPage
                                                                                                                  3                      2 of   3 Pages

 HURTADO, Raul Zamudio
 Doc. No. 1:17-CR-00135-NONE-SKO-06
                            ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization             Soyla Hernandez

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:

                (a) report on a regular basis to the following agency:
                     Pretrial Services and comply with their rules and regulations;
                (b) report as directed to the Pretrial Services Agency on the first working day following your release from custody;
                (c) your release on bond will be delayed until the filing of a declaration by your surety affirming the deeds filed as
                     collateral on July 24, 2017, as collateral remain in effect, and the completion of your 14-day quarantine period at
                     the Lerdo Jail Facility;
                (d) following your release from custody, you must complete a 14-day quarantine period at your residence. During
                     the 14-day quarantine period, you must remain inside your residence at all times, except for medical needs
                     preapproved by the Pretrial Services officer. You must comply with any and all telephonic and virtual (video)
                     reporting instructions given to you by the Pretrial Services office. You must reside at a location approved by the
                     PSO, and not move or absent yourself from this residence for more than 24 hours without the prior approval of
                     PSO; travel restricted to the Eastern District of California, unless otherwise approved in advance by PSO;
                (e) cooperate in the collection of a DNA sample;
                (f) report any contact with law enforcement to your PSO within 24 hours;
                (g) not associate or have any contact with any co-defendants, unless in the presence of counsel or otherwise approved
                     in advance by the PSO;
                (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                     dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                     currently under your control;
                (i) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing
                     services based upon your ability to pay, as determined by the PSO;
                (j) take steps to attempt to obtain a COVID-19 test from a preapproved medical facility located in Stanislaus County
                     and to report the results of the test to PSO Immediately upon receipt;
                (k) not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                (l) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                     prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                     prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (m) Upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result
                     to Pretrial Services, you must participate in the following Location Monitoring program component and abide by
                     all the requirements of the program, which will include having a location monitoring unit installed in your
                     residence and a radio frequency transmitter device attached to your person. You must comply with all instructions
                     for the use and operation of said devices as given to you by the Pretrial Services Agency and employees of the
                     monitoring company. You must pay all or part of the costs of the program based upon your ability to pay as
                     determined by the PSO; Curfew: You are restricted to your residence every day from 8:00 p.m. to 4:30 a.m., or
                     as adjusted by the Pretrial Services office or supervising officer, for medical, religious services, employment or
                     court-ordered obligations.
                 Case
AO 199C (Rev. 09/08- EDCA1:17-cr-00135-NONE-SKO
                          [Fresno]) Advice of Penalties       Document 424 Filed 04/17/20
                                                                                        Page Page
                                                                                               3 3 ofof 3 3                    Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

(       ) The defendant is ORDERED released after processing.




Date:        April 17, 2020
                                                                                  Judicial Officer’s Signature

                                                             Dale A. Drozd, U.S. District Judge
                                                                                    Printed name and title




                   DISTRIBUTION:   COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
